             Case 8:18-mj-02526-TMD Document 7-9 Filed 10/05/18 Page 1 of 1
   Case 2:18-mj-02484-DUTY *SEALED* Document 9 Filed 09/18/18 Page 1 of 1 Page ID
                                   ciinta c9iates 91'mq:a apvioas.
                                                     United States District Court
                                                     Central District of California




              Kiry K. Gray                                                                                      Jill F. McClain
Acting Chief U.S. Pretrial Services 0 icer                                                         Deputy Chief U.S. Pretrial Services Officer




  PACTS ti 5401043                                            Passport Receipt                                  /11.E11
                                                                                                      et MK, IS. DIST kit' (.01111
   Defendant's Name:                              MEL Lissa
                                                                                                      09/18/2016
   Name on passport, if different:                Turdicv,Melissa
                                                                                                     E 113A1.01STRICIOF CAL1{1,11":14

   Country of Origin:                             Israel

   Date passport issued:                          12/27/2010

   Expiration date of passport;                   12/26/2020

   Ordered by court in the Central District of California or

   Docket Number                                  2:181\4J-02484


   Hand-Delivered by Officer Goulart                                                                           9-18-2018

   Surrendered By                                                                                              Date
   Vivian Villegas
      ,
      1/11/14/1                Q                                                                               9/ g
   Received By                                                                                                 Date




   Returned To                                                                                                 Date




   Returned By                                                                                                 Date



   Purpose Returned
   Address (if mailed)




                     Headquarters                                  Riverside Branch                                Santa Ana Branch

            Edward R. Rovbal Federal Building              George E. Brown, Jr, Federal Building              Ronald Reagan Federal Building
                   and US. Courthouse                             and U.S. Courthouse                              and U.S. Courthouse
            255 East Ternple Street, Suite 1410               3470Twelfth Street, Suite 161                 4,11 west Fourth Street, Suite 4070
               losAngeles, CA 90012,3332                        Riverside, CA 92501-3801                        Santa Arta, CA 92701-4596
            213-894-4726 / FAX 213,894-0231                 951-328-4490 / FAX 951-328-4489                 714-338-4550/ FAX 714.338,4570
